Cite as 2015 Ark. App. 517

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. CV-15-54


HARRY CUMMINGS                                   Opinion Delivered   SEPTEMBER 30, 2015
                               APPELLANT
                                                 APPEAL FROM THE POLK
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. DR-2010-111-2]

                                                 HONORABLE J.W. LOONEY, JUDGE
REBEKAH A. CUMMINGS
                                 APPELLEE        REBRIEFING ORDERED



                         ROBERT J. GLADWIN, Chief Judge

       This appeal comes to us after protracted domestic-relations litigation between

Rebekah and Harry Cummings. Mr. Cummings brings this appeal to challenge the trial

court’s contempt finding against him and its alimony award. We do not reach the merits of

this appeal and, instead, order rebriefing because of both parties’ failure to comply with the

requirements of Administrative Order No. 19.

       Administrative Order No. 19 pertains to access to court records, and Arkansas

Supreme Court Rule 4-1(d) (2014) requires compliance with its protective requirements for

confidential information.    Section VII(A) of Administrative Order No. 19 details the

information to be excluded from public access and confidential absent a court order to the

contrary. The information excluded from public access pursuant to Administrative Order

No. 19 includes Social Security numbers and account numbers of specific assets, liabilities,
                                Cite as 2015 Ark. App. 517

accounts, credit cards, and personal identification numbers. Ark. Sup. Ct. Admin. Order No.

19 (VII)(A)(4) & (5).

       Both parties indicated in their informational statements that this appeal does not

involve confidential information as defined by section (III)(A)(11) and (VII)(A) of

Administrative Order No. 19. However, our review indicates otherwise. We identified

numerous instances in which the parties’ Social Security numbers and bank account numbers

were provided and subject to public access in contradiction to the purpose and requirements

of Administrative Order No. 19 and Arkansas Supreme Court Rule 4-1(d). With the benefit

of technological advances, this deficiency is particularly egregious. Our court records are

now available online. Absent redaction or the filing of a case under seal, these records are

easily accessible by members of the public. Counsels’ inclusion of Social Security numbers

and bank account numbers created the potential for abuse of their clients’ confidential

information. This deficiency must be cured; therefore, we order rebriefing.

       WHITEAKER and HOOFMAN , JJ., agree.

       Orvin W. Foster, for appellant.

       The Troutt Law Firm, by: R. Scott Troutt, for appellee.




                                              2